Citation Nr: 0808413	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a claim for service 
connection for a bilateral shoulder disorder.  

In June 2005, the veteran, with the aid of an interpreter, 
presented testimony before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of the hearing is of record.  

The claim for service connection for a bilateral shoulder 
disorder was previously remanded by the Board in October 2005 
and April 2007.  Service connection for right shoulder 
tendonitis was subsequently granted in a September 2007 
rating decision.  As such, the only issue remaining before 
the Board is entitlement to service connection for a left 
shoulder disorder.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

In April 2007, the Board remanded the claim in pertinent part 
to clarify whether the veteran had a disorder of the left 
shoulder and, if so, to specify the diagnosis.  The Board 
pointed out that a remand was necessary because neither an 
October 2005 VA examination report, nor a March 2006 report, 
stated a diagnosis or explicitly stated that there was no 
pathology of the left shoulder.  The Board noted that the 
failure to state a diagnosis is not the same as stating that 
there is no pathology to diagnose.  The remand included an 
instruction for the VA examiner to clarify whether the 
veteran in fact suffers from a disorder of the left shoulder 
and, if so, to specify the diagnosis.  

Review of the claims folder reveals that a VA compensation 
and pension (C&P) examination was conducted in June 2007.  
The examiner reported reviewing the claims folder and the 
Board's remand instructions were included in the examination 
report.  Following examination of the veteran's left 
shoulder, the examiner reported under the diagnosis section 
that there was no documentation in the claims folder that the 
left shoulder pain is related to any event while on active 
duty.  Below the diagnosis section, however, the examiner 
reported that the veteran indeed suffers from a disorder of 
the left shoulder.  

Although the VA examiner clearly stated that the veteran 
suffers from a left shoulder disorder, the examiner failed to 
specify a diagnosis for that shoulder.  It is also unclear 
whether this disorder could be related to active service, as 
the examiner only indicated that there was no documentation 
to relate left shoulder pain to active service.  See June 
2007 VA C&P examination report (emphasis added).  As such, 
the Board's April 2007 remand instructions were not complied 
with.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the claim must be remanded in order to effect 
compliance with the April 2007 remand instruction pertaining 
to the veteran's left shoulder.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).
Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the June 
2007 VA examiner for an addendum opinion.  
The examiner is asked to clarify what 
disorder of the left shoulder the veteran 
suffers from and to provide a specific 
diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current left shoulder 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, as opposed to any 
post-service injury(ies).  

If the June 2007 VA examiner is not 
available, or if the requested opinion 
cannot be given without further 
examination of the veteran, such 
examination should be scheduled.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner must provide a comprehensive 
report, including complete rationale for 
all conclusions reached.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



